DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments, filed 5/3/2022, with respect to election of species have been fully considered and are persuasive.  The restriction of 3/3/2022 has been withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spherical plain bearings of claim 10; third element, additional plateau, fourth joint, fifth joint, guide bracket of claim 11; and boom of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 line 3 discloses a guide bracket.  However, the specification discloses the guide bracket is formed from 454 plateau and 453.   As the plateau is disclosed in claim 1, is this another element? Or a part of the plateau?  The Office interprets the language as the plateau forming a guide bracket.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. 2015/0208805.

1. A power transmission system adapted to transmit forces from a motor (113) that generates a first rotational movement (rotation of 207) of a component (209), comprising:
an externally threaded shaft (107) that is configured to be rotatably attached to the motor (113) and performs a second rotational movement (rotation movement of shaft);
an internally threaded Fastener (105) that is movably attached to the externally threaded shaft and performs a movement along the externally threaded shaft in response to the second rotational movement;

a first element (207) that comprises: a first end (end near105) that is movably attached to the internally threaded fastener at a first joint, and a second end (end near 209); and a second element (703) that comprises: a plateau (702, 703) having a First end (end hole to receive 207) and a second end (end opposite), wherein the first end is movably attached to the second end of the first element (703 being attached to 207 and is able to detached) at a second Joint, wherein the first element transmits the forces from the first joint to the second joint, and the second end is adapted to be rigidly attached to the component at a third joint (component 209), wherein the plateau transmits the forces from the second Joint to the third Joint by transforming a rotational movement of the second Joint into a rotation of the component (forces are transferred as 209 rotates with 207).

2. The power transmission system of claim 1, wherein the first Joint (near 105) transforms the second rotational movement into a first circular movement (pivoting movement) of the first element around the first joint, and wherein the second joint transforms the first circular movement of the first element into a second circular movement (second movement via pin in 703) of the second element around the second joint.

3. The power transmission system of claim 2, wherein a first axis (axis through pivot points of 207) is in the same plane as the first element (207), perpendicular to the Longitudinal extension of the externally threaded shaft (perpendicular to shaft 107) and running through the first Joint, wherein a second axis (axis of running along 207) is in the same plane as the first element, perpendicular to the second element (perpendicular to portion affixed to 209) and running through the first joint (pivot point), and wherein the first axis and the second axis define an angle (angle formed from pivot point and along 207) that varies in response to the first circular movement.

a, The power transmission system of claim 3, wherein the first joint transmits a first force of the forces via the first element to the second joint at the angle (transfer forces).

5 The power transmission system of claim 4, wherein the angle is between 60° and 30° (207 can be at 61 degrees).

6. The power transmission system of claim 4, wherein the angle is between 30° and 60° (207 can be at 59 degrees).

7. The power transmission system of claim 1 further comprising: a gearbox (115) that generates the second rotational movement in response to the first rotational movement.

8. The power transmission system of claim 1 further comprising: a guide bracket that is attached to the internally threaded fastener.

9. The power transmission system of claim 8, wherein the guide bracket (helical nut of 105 that meshes with helical 107 shaft) is adapted to guide the movement of the internally threaded fastener along the externally threaded shaft.

10. The power transmission system of claim 1 wherein at least one of the first or second joint includes spherical plain bearings (first joint has a spherical hole bearing).

Allowable Subject Matter
Claims 11 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Griggs US Pub. 20150208805 teaches a thread shaft, first and second elements, and threaded fastener but does not specifically disclose 
[claim 11] a third element that comprises: a first end that is movably attached to the internally threaded fastener at a fourth Joint that is positioned on the internally threaded fastener at a side that is opposite the first joint, and a second end; and an additional plateau that is movably attached to the second end of the third element at a fifth Joint and adapted to be attached to the component, wherein the first and third elements together with the plateau and the additional plateau) form a guide bracket that is adapted to guide movement of the internally threaded fastener along the externally threaded shaft;
[claim 12] a fuselage, an external load device that is connected to the fuselage via a component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654